Title: [Diary entry: 4 June 1781]
From: Washington, George
To: 

4th. Letters from the Marqs. de la Fayette of the 25th Ulto. informs that Lord Cornwallis had formed a junction with Arnold at Petersbourg—that with their United force he had Marched to City point on James River and that the detachment which sailed from New York the 13th of May had arrived in James River and were debarking at Westover and that he himself had removed from Wilton to Richmond. The Duke de Lauzen arrived this afternoon with Letters from Count de Rochambeau & Admiral Count de Barras, with the proceedings of a Council of War held on Board the Duke de Burgoyne

proposing to continue the Fleet at Rhode Island under the protection of 400 French Troops & 1000 Militia in preference to the plan adopted at Weathersfield; requiring my opinion thereon which was given to the effect—that I conceived the first plan gave a more perfect security to the Kings fleet than the latter, & consequently left the Land force more at liberty to act, for which reason I could not change my former opinion but shou’d readily acquiesce to theirs if upon a re-consideration of the matter they adhered to it. Accordingly, that delay might be avoided, I inclosed letters (under flying Seals) to the Governors of Rd. Island & Massachusetts, to be made use of or not, requesting the Militia; & pressed the March of the Land Troops as soon as circumstances would admit of it.